In an action to recover damages for personal injuries, etc., the defendant Town of Islip appeals from so much of an order of the Supreme Court, Suffolk County (Baisley, J.), dated May 17, 2004, as denied its cross motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
In support of its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it, the Town of Islip failed to demonstrate its prima facie entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Zuckerman v City of New York, 49 NY2d 557 [1980]). Thus, the Supreme Court properly denied the Town’s cross motion.
*420We decline the request of the County of Suffolk to search the record and dismiss the complaint insofar as asserted against it even though it did not appeal from the order. H. Miller, J.P., Ritter, Mastro and Lifson, JJ., concur.